Citation Nr: 1105931	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-14 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.	Entitlement to a rating in excess of 20 percent for lumbar 
disc disease with scoliosis and degenerative changes.

2.	Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied an increased rating for lumbar disc disease 
with scoliosis and degenerative changes, currently rated as 20 
percent disabling.  The Veteran disagreed, and this matter is 
properly before the Board for adjudication.

The Veteran appeared and gave testimony before the Board in 
December 2010.  A transcript of the hearing is of record. 

The issue of entitlement to an increased rating for a left 
ankle disability has been raised the Veteran during the 
December 2010 Board hearing, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

REMAND

In a June 2008 statement, the Veteran asserted that his back 
condition is more severe than it is currently rated and that he 
takes medication for his condition which affects his ability to 
function.  In a March 2009 statement, the Veteran contended that 
his range of motion was worse than the VA examination indicated.  
At the December 2010 Board hearing, the Veteran also indicated 
that he has been having more complications with his back 
condition.  Because the current severity of the Veteran's 
service-connected back disability is unclear, the Board finds 
that a new VA examination is necessary in order to fully and 
fairly evaluate his claim for an increased rating.  Additionally, 
because the Veteran indicated symptoms of sciatic pain, a medical 
opinion is necessary to determine whether there is a current 
diagnosis of sciatica and if so whether a separate compensable 
rating is warranted for sciatica.  As such, the claim is remanded 
for a VA examination. See 38 C.F.R. § 3.159(2010).

The Board also notes that at the December 2010 Board hearing, the 
Veteran indicated that he has received treatment from VA and a 
private chiropractor since 2009.  However, neither the VA or 
private treatment records subsequent to December 2009 are of 
record.  The Board finds that the claim must be remanded to 
obtain the Veteran's VA and private treatment records.  Id.

With regard to a TDIU, although the RO has not developed or 
adjudicated this issue, the Court has held that a request for a 
TDIU, whether expressly raised by Veteran or reasonably raised by 
the record, is not a separate "claim" for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Id.

The record contains some evidence suggesting the Veteran may be 
unemployable due to the service-connected back disability.  At 
the December 2010 Board hearing, the Veteran testified that he 
had to leave his employment as an airport screener because of his 
inability to stand and trauma to his back.  He also testified 
that due to the medications he takes and his problems with 
sitting and standing, he cannot hold down a full time job.  
Furthermore, the August 2007 VA examiner opined that the 
Veteran's s back condition affects his occupation.  This opinion, 
in addition to the other evidence of record needs to be 
considered by the AOJ to determine whether the Veteran's back 
disability renders him unable to obtain or maintain substantially 
gainful employment.

In addition, because the Veteran does not currently meet the 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), and 
it is VA's policy to grant a TDIU in all cases where a service-
connected disability causes unemployability regardless of the 
percentage evaluations, 38 C.F.R. § 4.16(b), the RO/AMC should 
consider whether the TDIU claim should be sent to VA's Director 
of Compensation and Pension for extraschedular adjudication. 
38 C.F.R. § 3.321(b)(1) (2010);
 Bowling v. Principi, 15 Vet. App. 1 (2001).

At the hearing, the Veteran indicated that he was receiving 
treatment from a private chiropractor, but did not identify that 
treatment provider or the dates of treatment.  The record was 
held open for 60 days to allow the Veteran to submit records, but 
not records have been submitted.  The RO should contact the 
Veteran and request that he identify those records or other 
pertinent private treatment records and attempt to obtain them if 
they are properly identified.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran proper VCAA notice as to 
what is needed to substantiate a claim for 
entitlement to a TDIU, and undertake any 
development necessary before 
adjudication.   

2.	Contact the Veteran and request that he 
identify the private chiropractor, or 
other provider(s), who provides treatment 
for his back disability and dates of 
treatment, as indicated during the Board 
hearing.  Any pertinent VA treatment 
records subsequent to December 2009 and 
private treatment records properly 
identified, should be obtained.  Any 
necessary release forms should be 
obtained.  All such information, when 
obtained, should be made a part of the 
Veteran's claims folder.  If a negative 
response is obtained, it should be 
associated with the claims folder.

3.	Then, schedule the Veteran for the 
appropriate VA medical examination(s).  
The claims folder must be made available 
to the examiner.  All indicated tests and 
studies should be accomplished and the 
findings reported in detail.  Range of 
motion testing of the lumbar spine must be 
performed.  The examiner should indicated 
whether there is any ankylosis of the 
thoracolumbar spine and, if so, whether it 
is favorable or unfavorable.  All symptoms 
should be described in detail; the 
examiner in this regard should identify 
any objective evidence of pain or 
functional loss due to pain associated 
with the service- connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
low back pain limits the Veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the low back exhibits 
weakened movement, excess fatigability, or 
incoordination.  The examiner should 
comment upon the impact, if any, of the 
lumbar disability upon the Veteran's 
ability to maintain employment.  

Based on the examination and review of the 
record, the examiner should specifically 
identify any neurologic abnormalities 
associated with the Veteran's back 
condition, including sciatica.  A complete 
rationale must be provided for each 
opinion expressed.  If the examiner is 
unable to provide an opinion, he/she 
should specifically state with a detailed 
rationale why an opinion cannot be 
expressed.

4.	The RO should re-adjudicate the Veteran's 
claims for increased rating for lumbar 
disc disease, including a discussion of 
whether a referral for extraschedular 
evaluation is warranted under 38 C.F.R. § 
3.321, and for TDIU.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 20.11b) 
(2010).


